Opinion filed December 12, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-17-00321-CR
                                  __________

               MEGHAN REBECCA WILSON, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 10491


                     MEMORANDUM OPINION
      The jury convicted Appellant, Meghan Rebecca Wilson, of injury to a child
and assessed her punishment at confinement for twenty-five years. See TEX. PENAL
CODE ANN. § 22.04(e) (West Supp. 2019).            Appellant was then sentenced
accordingly by the trial court. In her single issue on appeal, Appellant argues that
the evidence presented at trial was insufficient to support her conviction because no
reasonable jury could have found, beyond a reasonable doubt, that Appellant acted
with the requisite intent. We affirm.
                                  Background Facts
      In October 2014, J.A., a three-year-old child, lived with her father and
stepmother, Appellant. J.A.’s two-year-old stepsister, K.W., and infant half-brother,
E.A., also lived in the house. On October 9, 2014, while at home with Appellant
and two siblings, J.A. had a seizure and was taken to University Medical Center
(UMC) in Lubbock.
      At UMC, Appellant explained that J.A. and K.W. bumped heads while
playing and that J.A. collapsed and began having a seizure. K.W., however, was not
hospitalized and apparently did not suffer any harm from the incident. Moreover,
doctors examined J.A. and noticed several injuries consistent with child abuse:
bruising on her thighs, bottom, back, cheek, and forehead; a subdural hemorrhage;
and a wrist fracture. Still, irrespective of other signs of abuse, the examining doctors
did not believe two small children bumping heads was sufficient to cause a subdural
hemorrhage of the severity of J.A.’s immediate head injury. Accordingly, the
doctors determined that Appellant’s explanation of the incident was inconsistent
with J.A.’s injuries. Upon her release from the hospital, CPS placed J.A. with
Appellant’s father.
      J.A. continued to live with Appellant’s father for the next six months, during
which time she did not have a single seizure. However, on June 3, 2015, after having
moved back in with J.A.’s father and Appellant, J.A. had another seizure requiring
hospitalization. This time, the severity of J.A.’s condition required a lifesaving
craniotomy. Again, J.A. was transported to UMC in Lubbock.
      As before, Appellant was alone with the children when J.A.’s seizure began.
Appellant explained to doctors that J.A. was playing outside when she became
overheated and told Appellant she needed to throw up. According to Appellant, J.A.
                                           2
then began having a seizure and fell off the porch onto her bottom. Doctors again
determined that Appellant’s explanation was inconsistent with J.A.’s injuries.
According to the doctors who treated J.A., her injuries were more consistent with a
violent blow to the head, a two- to three-story fall, a car accident, or child abuse—
not a fall from standing height. Doctors further determined that J.A.’s symptoms
would have manifested immediately or within a very short time after the trauma.
      Appellant was ultimately indicted on June 5, 2017, for injury to a child. At
trial, the jury convicted Appellant and subsequently sentenced her to confinement
for a term of twenty-five years. This appeal followed.
                               Evidentiary Sufficiency
      In Appellant’s single issue on appeal, she argues that the evidence presented
at trial is insufficient to support her conviction for injury to a child. Specifically,
Appellant claims that there is no evidence that she intentionally or knowingly caused
injury to a child. We disagree.
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010). The trier of fact may believe all, some, or none of a
witness’s testimony because the factfinder is the sole judge of the weight and
credibility of the witnesses. Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App.
1986); Isham v. State, 258 S.W.3d 244, 248 (Tex. App.—Eastland 2008, pet. ref’d).
We defer to the trier of fact’s resolution of any conflicting inferences raised by the
evidence and presume that the trier of fact resolved such conflicts in favor of the
                                          3
verdict. Jackson, 443 U.S. at 326; Brooks, 323 S.W.3d at 899; Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007).
      A person commits the offense of injury to a child if, by act or omission, she
causes serious bodily injury to a child fourteen years of age or younger. PENAL
§ 22.04(a)–(c). As in this case, the offense is a felony of the first degree if the
conduct is committed intentionally or knowingly. Id. § 22.04(e). The offense of
injury to a child is a result-oriented offense that requires a mental state that relates,
not to the specific conduct, but to the result of that conduct. Williams v. State, 235
S.W.3d 742, 750 (Tex. Crim. App. 2007); Haggins v. State, 785 S.W.2d 827, 828
(Tex. Crim. App. 1990). Accordingly, at trial, the State had to prove that Appellant
intentionally or knowingly caused the resulting injuries to J.A. See Johnston v. State,
150 S.W.3d 630, 634 (Tex. App.—Austin 2004, no pet.).
      A person acts intentionally with respect to a result of his conduct when it is
his conscious objective or desire to cause the result. PENAL § 6.03(a) (West 2011).
A person acts knowingly with respect to a result of his conduct when he is aware his
conduct is reasonably likely to cause the result. Id. § 6.03(b). The two mental states
are closely related:
      In the context of a result-type offense . . . the distinction between
      knowing and intentional is narrow, and is preserved only because of the
      criminal law’s traditional creation of specific intent offenses such as
      burglary, arson, and theft. We say “only” because there is little
      difference, in terms of blameworthiness, between one who wills a
      particular result and one who is willing for it to occur—between, for
      example, one . . . who shoots into a moving car, intending to kill the
      driver, and one who shoots into a moving car he knows is occupied.
      The formulated distinction between intentional and knowing, as to
      results, is thus between desiring the result and being reasonably certain
      that it will occur.

Johnston, 150 S.W.3d at 635 (alterations in original) (quoting Dusek v. State, 978
S.W.2d 129, 134 (Tex. App.—Austin 1998, pet. ref’d)).

                                           4
      The jury may infer both intent and knowledge from any facts that are
probative of the existence of these mental states, including the defendant’s acts,
words, or conduct, and from the nature of the injury inflicted on the victim. Hart v.
State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002) (quoting Manrique v. State, 994
S.W.2d 640, 649 (Tex. Crim. App. 1999)); Patrick v. State, 906 S.W.2d 481, 487
(Tex. Crim. App. 1995); Dues v. State, 634 S.W.2d 304, 305 (Tex. Crim. App. 1982).
The jury may further consider the extent of the victim’s injuries, the method used to
produce the injuries, and the relative size and strength of the parties. Patrick, 906
S.W.2d at 487 (citing Lindsey v. State, 501 S.W.2d 647, 648 (Tex. Crim. App.
1973)). Indeed, “[t]his has been the rule in Texas for over 100 years.” Manrique,
994 S.W.2d at 649.
      In this case, J.A.’s injuries told a story of consistent, long-term abuse.
Throughout the examination of J.A.’s body, doctors uncovered broken vertebrae, a
fractured wrist, and countless bruises. The child also had a severe abrasion to her
right ear. Many of these injuries occurred throughout different episodes, further
raising suspicions of child abuse. In addition to J.A.’s numerous other injuries, she
also sustained two subdural hemorrhages, one of which required lifesaving surgery
and forced the then four-year-old girl into a coma. The injuries were ultimately
severe enough to cause permanent disabilities to J.A. According to doctors, the
injuries were likely the result of tremendous force, such as a two- to three-story fall,
a car crash, or child abuse.
      When questioned, Appellant gave explanations that were wholly inconsistent
with J.A.’s injuries. Inferring, as permitted, from the defendant’s words and the
nature of the victim’s injuries, a reasonable jury could have found, beyond a
reasonable doubt, that Appellant intentionally or knowingly caused the injuries to
J.A. This is especially true when considering the relative size and strength of
Appellant and J.A. and the degree of force necessary to cause such severe head
                                           5
trauma. We hold that the evidence is sufficient to support the jury’s verdict.
Accordingly, we overrule Appellant’s sole issue.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           KEITH STRETCHER
                                                           JUSTICE


December 12, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      6